DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/23/21 and 12/14/21 have been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 11/23/21, are acknowledged and accepted.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected with traverse in the reply filed on 4/19/21.  Claims 14-20 are cancelled herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Troy Anderson on 1/24/22.
Cancel claims 14-20
Allowable Subject Matter
Claims 1-8, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a head up display, comprising: a light pipe comprising a first elongated face, a second elongated face, a third elongated face, and a fourth elongated face, the first elongated face extending in a first direction and coplanar with the second elongated face, the light pipe comprising a first input grating configured to couple light into the light pipe, the light pipe comprising at least one first turning grating or first mirror array configured to expand a pupil in the first direction; and a waveguide combiner configured to expand the pupil in a second direction perpendicular to the first direction and comprising an output grating, wherein the light enters the light pipe in the first direction and the light leaves the waveguide combiner in the third direction and the third direction is perpendicular to the first direction and the second direction; an illuminator; an image source; and a catadioptric collimator system configured provide an image from the image source as collimated light to the first input grating, wherein the catadioptric collimator system comprises: a polarizing beamsplitter cube including a first face, a polarization- selective reflective surface, a second face orthogonal to the first face,  a third face coplanar with the second face and orthogonal to the first face, and a fourth face parallel to the first face;  the prior art fails to teach or reasonably suggest,  that a field lens is disposed on the first face of the polarizing beamsplitter cube; and a curved mirror is proximate to the second face, wherein light from the illuminator propagates through the fourth face, the polarization-selective reflective surface, the first face, and the field lens to the image source; wherein the light from the illuminator and reflected from the image from the image source propagates through the field lens on the first face, is reflected by the polarization- selective reflective surface to the curved mirror through the second face, is reflected by the curved mirror, and propagates through the second face, the polarization-selective surface, and the third face, in combination with the other limitations of claim 1.
Claims 2-8 and 21-25 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872